DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This communication is responsive to Amendment, filed 09/06/2022. 
Claims 2-16 are pending in this application. In the Amendment, claim 1 have been cancelled, claims 2-16 have been added. This action is made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARB LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4 . This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,081,499 in view of Moore et al. (“Moore”, Pub. No. 2010/0123724).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1 of U.S. Patent No. 9,081,499 contain every element of claims 1-16 except for the obvious variation of “in a second case that the input is in a second direction perpendicular to the first direction, change the second plurality of operation keys displayed in the second display section”. However, the obvious variation is being taught by Moore. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Moore the invention of Patent ‘499 in order to provide the user with various directional inputs switch through pages of character keys. 
Claim 1-16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 and 7 of U.S. Patent No.  10,671,276 in view of Moore et al. (“Moore”, Pub. No. 2010/0123724).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-34 of U.S. Patent No. 10,671,276 contain every element of claims 1-16 except for the obvious variation of “in a second case that the input is in a second direction perpendicular to the first direction, change the second plurality of operation keys displayed in the second display section”. However, the obvious variation is being taught by Moore. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Moore the invention of Patent ‘276 in order to provide the user with various directional inputs switch through pages of character keys.
Claim 1-16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,249,642 in view of Moore et al. (“Moore”, Pub. No. 2010/0123724).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-34 of U.S. Patent No. 10,671,276 contain every element of claims 1-16 except for the obvious variation of “in a second case that the input is in a second direction perpendicular to the first direction, change the second plurality of operation keys displayed in the second display section”. However, the obvious variation is being taught by Moore. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Moore the invention of Patent ‘642 in order to provide the user with various directional inputs switch through pages of character keys.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from what is meant by “the same character” in the claim.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 2-3, 5, 6,  9-11, and 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Moore et al. (“Moore”, Pub. No. 2010/0123724).
Per claim 2, Moore teaches an electronic device, comprising: circuitry configured to:
control displaying a first display section including a first plurality of operation keys and display a second display section including a second plurality of operation keys ([0180]; [0081] [0183]; [0084]; [0085]; a first display section: keyboard input part 5055 of fig. 5G or part 5009 of fig. 5A comprising keys 5020, 5010-1 – 5010-11; a second display section: display part including emoji character keys as shown in figs. 5A-5F) 
detect an input corresponding to the second plurality of operation keys displayed in the second display section (fig. 6A-6E);
in a first case that the input is in a first direction, switch the second plurality of operation keys displayed in the second display section to a third plurality of operation keys based on the input, wherein the second plurality of operation keys are assigned to a first page of operation keys and the third plurality of operation keys are assigned to a second page of operation keys (figs. 6A-6E; [0189]-[0091]);
in a second case that the input is in a second direction perpendicular to the first direction, change the second plurality of operation keys displayed in the second display section (fig. 8A-8C; [0200]; [0201]; which show positioning of character keys are changed as from 8B to 8C).  
Per claim 3, Moore teaches the electronic device according to claim 2, wherein a touch sensor is configured to detect a single touch input at one of the second plurality of operation keys in the second display section, and the circuitry is configured to activate an operation corresponding to the one of the second plurality of operation keys ([0192]).
Per claim 5, Moore teaches the electronic device according to claim 2, wherein the circuitry is configured to cyclically switch between the second plurality of operation keys displayed in the second display section and the third plurality of operation keys (fig. 6A-6C; [0189]- [0192]).
Per claim 6, Moore teaches the electronic device according to claim 2, wherein the second plurality of operation keys displayed in the second display section include operation keys corresponding to character inputs ([0181]; fig. 5A). 
Per claim 9, Moore teaches the electronic device according to claim 2, wherein the second plurality of operation keys and the third plurality of operation keys are configured to be switched bi-directionally (figs. 6B and 6C).
Per claim 10, Moore teaches the electronic device according to claim 2, wherein the second plurality of operation keys and the third plurality of operation keys include the same characters (figs. 6A-6C; which show same category of emoji characters).  
Per claim 11, Moore the electronic device according to claim 2, wherein the third plurality of operation keys include a combination of character keys and functional keys (fig. 6C-6D; 7A-7D; [0192] – [0197]).  

Claim 13 and 15 individually is rejected under the same rationale as claim 2.


Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be 6egative by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (“Moore”, Pub. No. 2010/0123724), and Nakako et al. (“Nakano”, Pub. No. US 2004/0100479).
Per claim 4, Moore teaches the electronic device according to claim 2, but does not teach wherein a touch sensor is configured to detect a moving touch operation at one of the second plurality of operation keys in the second display section, and the circuitry is configured to compare a speed of the moving touch operation against a predetermined threshold value and activate an operation corresponding to the one of the second plurality of operation keys when the speed of the moving touch operation is less than the predetermined threshold value. 
However, Nakano teaches moving touch operation at one of the second plurality of operation key in the second display section, and comparing a speed of the moving touch operation against a predetermined threshold value and activate an operation corresponding to the one of the second plurality of operation keys when the speed of the moving touch operation is less than the predetermined threshold value ([0060]; [0061]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Nakano in the invention of Moore in order to enhance operability of the graphical user interface by controlling the scroll speed based on predetermined velocity.

Claims 7, 12, 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (“Moore”, Pub. No. 2010/0123724).
Per claim 12, Moore teaches the electronic device according to claim 2, wherein the circuitry is further configured to: control displaying a non-numeric graphic page indicator in the first display section graphically indicating a position of a currently displayed page among a plurality of available pages of operation keys (fig. 5B, indicator 5040; [0184]; [0223]);
 Although Moore teaches changing positions of the emoji character keys in figs 8A-8C, Moore does not specifically teach changing positions of emoji character keys to a different position based on the usage condition of the emoji character keys of figs. 6A-6C and 8A-8C.
 However, in a different embodiment, Moore teaches changing positions of the emoji character keys in category icon 5010-1 of fig. 5A ([0182]).
Therefore, it would have been it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the usage condition of Moore for the other category icons to allow rearranging of emoji character keys based on frequency of use in order to save the user time from paging through the pages of emoji character keys and to improve usability.
Claim 7 is rejected under the same rationale of claim 12. 
Claim 14 and 16 individually is rejected under the same rationale of claim 12.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (“Moore”, Pub. No. 2010/0123724) and Tan et al. (“Tan”, Pub. No. US 2009/0167706).
Per claim 8, Moore teaches the electronic device according to claim 2, but does not teach wherein the circuitry switches the second plurality of operation keys in an endless loop.  
However, Tan teaches wherein the circuitry switches the second plurality of operation keys in an endless loop (figs. 6A-6C; 7A-7C; [0041]; [0042]; [0044]; [0045]; [0047]; which show rotatable group of character keys). Therefore, it would have been it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching Tan in the invention of Moore in order to allow the user to switching pages of character keys in a continuous manner in one direction without the need to change the direction of swipe as a choice of implementation. Response to Arguments
Applicant’s arguments with respect to claim(s) 2-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/            Primary Examiner, Art Unit 2175